Exhibit CBRL GROUP, INC. and SUBSIDIARIES FY 2009 Long-Term Performance Plan ARTICLE I General 1.1Establishment of the Plan.Pursuant to the 2002 Omnibus Incentive Compensation Plan (the "Omnibus Plan"), the Compensation Committee (the "Committee") of the Board of Directors of CBRL Group, Inc. (the “Company”) hereby establishes this FY 2009 Long-Term Performance Plan (the "LTPP"). 1.2Plan Purpose.The purposes of this LTPP are to reward officers of the Company and its subsidiaries for the Company's financial performance during fiscal years 2009 and 2010, to attract and retain the best possible executive talent, to motivate officers to focus attention on long-term objectives and strategic initiatives, and to further align their interests with those of the shareholders of the Company. 1.3LTPP Subject to Omnibus Plan.This LTPP is established pursuant to, and it comprises a part of the Omnibus Plan.Accordingly, all of the terms and conditions of the Omnibus Plan are incorporated in this LTPP by reference as if included verbatim.In case of a conflict between the terms and conditions of the LTPP and the Omnibus Plan, the terms and conditions of the Omnibus Plan shall supersede and control the issue. ARTICLE II Definitions 2.1Omnibus Plan Definitions.Capitalized terms used in this LTPP without definition have the meanings ascribed to them in the Omnibus Plan, unless otherwise expressly provided. 2.2Other Definitions.In addition to those terms defined in the Omnibus Plan and elsewhere in this LTPP, whenever used in this LTPP, the following terms have the meanings set forth below: (a)"Average EBIT Margin" means the percentage determined by dividing: (1)EBIT; by (2) Revenue. (b)"Cause," in addition to those reasons specified in the Omnibus Plan, also includes unsatisfactory performance or staff reorganizations. (c)"Distribution Date" means the first business day that is administratively feasible following the certification by the Committee of the attainment of the Qualified Performance measures. (d)"EBIT", or operating income, means the cumulative total of the Company’s net income plus interest plus income taxes during the Performance Period excluding extraordinary gains or losses, the effects of any sales of assets (other than in the ordinary course of business) and the effects of LTPP Awards or awards under the Company’s annual bonus plans in fiscal years 2009 and 2010. (e)"LTPP Award" means an Award of Performance Shares as provided in this LTPP which Performance Shares, once determined and earned as of the end of the Performance Period in accordance with this LTPP and the applicable Qualified Performance Measures, shall vest, without further or additional conditions, at the end of the Company's 2010 fiscal year. (f)"Performance Factor" means that percentage that is determined by reference to the award matrix attached hereto as Schedule 1, based upon the relative attainment of the Qualified Performance Measures during the Performance Period. (g)"Performance Period" means the Company’s fiscal years 2009 and 2010. (h)"Qualified Performance Measures" for the purposes of this LTPP shall mean a combination of Revenue and Average EBIT Margin, as reflected on the award matrix attached hereto as Schedule 1. (i)"Retirement" (or the correlative "Retire" or "Retires") means the voluntary termination of employment by a Participant in good standing under this LTPP at a time when the Participant meets the definition of Retirement Eligible. (j) "Retirement Eligible" means the Participant's age and years of service with the Company, its predecessors or subsidiaries, is equal to or greater than 65 as measured on the first day of a fiscal year. (k)"Revenue" means the cumulative total of the Company’s revenue during the Performance Period excluding extraordinary gains or losses and the effects of any acquisition or disposition of assets (other than the opening/closing of restaurant facilities by the Company or a Subsidiary in the ordinary course of business in accordance with past practice, or the sale of inventories in the ordinary course of business). (l)"Target Award" means that number shares of Common Stock determined by dividing: (1) an amount equal to a Participant's base salary for the Company's 2009 fiscal year that is established within the first 90 days of the Performance Period or, in the case of new hires or Participants who are promoted, established at the time of hiring or promotion and based on the portion of the Performance Period for which the salary is applicable, multiplied by that
